Citation Nr: 0823524	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for dysplasia, colon 
polyps, including due to exposure to Agent Orange.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, including due to exposure to Agent Orange.

3.  Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.  

2.  The veteran has not been diagnosed with a disease that is 
presumed to be caused by Agent Orange.  

3.  The competent medical evidence does not tend to show that 
the veteran's dysplasia/colon polyps and/or chronic 
obstructive pulmonary disease are related to his military 
service, including exposure to Agent Orange, and continuity 
of symptomatology has not been demonstrated.  

4.  The veteran has a spouse.  

5.  The veteran's countable annualized income exceeded the 
maximum annual rate at all times during the appellate term.  


CONCLUSIONS OF LAW

1.  Dysplasia/colon polyps was/were not incurred in or 
aggravated by active military service, and may not be 
presumed to have been due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) 
(2007).  

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active military service, and may not be 
presumed to have been due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(e).  

3.  The criteria for entitlement to nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 1521, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272, 3.273 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, as well as the evidence 
required to establish entitlement to nonservice-connected 
pension, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  Although he was not provided 
adequate notice of how disability ratings and effective dates 
are assigned, the Board finds that this deficiency is not 
prejudicial to the veteran since the preponderance of the 
evidence is against his claims.  He was afforded a meaningful 
opportunity to participate in the adjudication of the claims, 
and there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases do not include chronic 
obstructive pulmonary disease, dysplasia or colon polyps.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has specifically 
determined that there is no positive association between 
exposure to herbicides and gastrointestinal and digestive 
disease including liver toxicity (other than diabetes 
mellitus, type II); gastrointestinal tract tumors; and 
respiratory disorders (other than certain respiratory 
cancers).  Indeed the Secretary has determined that there is 
no association for any condition for which his office has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32395 
(2007).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of 
direct service connection between exposure and disease 
entails showing that exposure during service actually caused 
the malady which develops years later.  Actual causation 
carries a very difficult burden of proof.  See Combee, 34 
F.3d at 1042.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence shows that the veteran served in the Republic of 
Vietnam during the Vietnam Era; hence, exposure to Agent 
Orange may be conceded.  He has asserted that he has 
dysplasia/colon polyps and chronic obstructive pulmonary 
disease that are due to his military service, particularly 
his exposure to Agent Orange.  As mentioned above, 38 C.F.R. 
§ 3.309(e) lists certain diseases for which service 
connection may be presumed due to exposure to herbicide 
agents.  However, neither colon polyps/dysplasia nor chronic 
obstructive pulmonary disease is included in that list.  
Consequently, service connection for dysplasia/colon polyps 
and/or chronic obstructive pulmonary disease may not be 
granted on a presumptive basis.  See 38 C.F.R. § 3.309 (a), 
(e).  Since service connection may not be allowed on a 
presumptive basis, the veteran must show that the 
disabilities were incurred in or aggravated by service on a 
direct basis.  

The veteran's service treatment records do not show any 
complaints, findings or diagnosis pertaining to chronic 
obstructive pulmonary disease.  Similarly, they do not show 
any treatment for a chronic colon condition.  Upon separation 
examination in November 1970, the veteran reported that he 
was in good health.  His lungs, chest, and digestive system 
were clinically found to be within normal limits.  There is 
also no competent medical opinion relating either disorder to 
the veteran's active military service, and continuity of 
symptomatology has not been demonstrated.  In fact, the 
chronic obstructive pulmonary disease was initially manifest 
in the 1990's, more than 20 years after the veteran's 
discharge from active duty.  Dysplasia/colon polyps were 
initially manifest in 2006, more than 30 years after 
discharge from active duty.  

To the extent that the veteran asserts that dysplasia, colon 
polyps and/or chronic obstructive pulmonary disease are 
related to his military service, including exposure to Agent 
Orange he is not shown to have any medical expertise.  Hence, 
his statements are also insufficient upon which to base a 
grant of service connection.  Espiritu.  

Accordingly, the claims for service connection for dysplasia, 
colon polyps and chronic obstructive pulmonary disease, 
including secondary to exposure to Agent Orange, must be 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Nonservice-Connected Pension Benefits

The veteran seeks entitlement to a permanent and total 
disability evaluation for pension purposes.  This is a 
benefit payable by VA to a veteran of a period of war because 
of permanent and total disability.  The amount of pension 
actually received is the difference between the recipient's 
countable income and the maximum annual rate permitted by VA 
given the recipient's circumstances.  Income eligibility for 
pension, and the amount of any pension payable, is determined 
by subtracting the veteran's annual family countable income 
from the maximum annual pension rate applicable to the 
veteran's circumstances, that is, the number of dependents.  

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21(a)(3), 
3.23(a), (b), (d)(4).  The MAPR is published in Appendix B of 
VA Manual M21-1 and is to be given the same force and effect 
as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  
The maximum annual pension rate is adjusted from year to 
year.  

This veteran seeks pension for the year beginning March 2006.  
At that time, and currently, he had a dependent spouse and no 
children.  Effective December 1, 2005, the maximum annual 
rate of improved pension for a married veteran was $13,855.  
Effective December 1, 2006, the maximum annual rate of 
improved pension for a married veteran was $14,313.  
Effective December 1, 2007, the maximum annual rate of 
improved pension for a married veteran was $14,643.  See VA 
Manual M21-1, Part I, Appendix B (Change 52, September 29, 
2006); 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Thus, to be 
eligible, the veteran's family countable income must be below 
that amount.  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Salary means the 
gross amount of a person's earnings or wages prior to any 
deductions for things such as taxes, insurance, retirement 
plans, social security, etc.  38 C.F.R. § 3.271(b).  The term 
"veteran's annual income" for purposes of improved pension 
eligibility includes the veteran's annual income and the 
annual income of the veteran's dependent spouse.  38 C.F.R. 
§ 3.23(d)(4).  

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension:  welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner; and medical expenses paid within the applicable year 
and are in excess of five percent of the MAPR.  

On his application in April 2006, the veteran reported that 
he received retirement wages from the U.S. Railroad in the 
amount of $2,295 per month, plus $50 a year in interest 
income.  His spouse received $65 a year in unemployment 
compensation.  He also reported medical expenses in the 
amount of $2,800.  This translates to an annual income 
exceeding the MAPR at all times during the appellate term for 
a veteran and a spouse.  

Based on the evidence of record, including the veteran's 
self-reported income and expenses, the Board finds that his 
annual income exceeds the MAPR for the appellate term.  While 
the Board sympathizes with the veteran's situation, it is 
bound by the laws and regulations governing VA benefits.  
Pursuant to the governing legal authority, he does not meet 
the basic income eligibility requirement to establish 
entitlement to non-service-connected pension benefits.  
Accordingly, his claim must be denied.  




ORDER

Entitlement to service connection for dysplasia, colon 
polyps, including due to exposure to Agent Orange, is denied.  

Entitlement to service connection for chronic obstructive 
pulmonary disease, including due to exposure to Agent Orange, 
is denied.  

Entitlement to nonservice-connected pension is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


